Citation Nr: 0413905	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-21 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to education benefits under the provisions of 
Chapter 30, Title 38, United States Code, Montgomery GI Bill.


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 2001 to December 
2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the appellant's request for educational 
benefits pursuant to Chapter 30, Title 38, United States 
Code, Montgomery GI Bill.



REMAND

In correspondence received in February 2003, the appellant 
requested the RO to again review her request for benefits, 
and noted, "I would like to have a hearing before my 
regional office" in accordance with the notice of procedural 
and appellate rights delineated in the notification letter.  
In her substantive appeal, VA Form 9, the appellant checked 
the appropriate box indicating a hearing before the Board was 
not requested in this matter.  The Board concludes that she 
has requested a hearing before RO personnel..  

In consideration of the foregoing, the Board has determined 
that further development is warranted in this matter prior to 
the Board's review.  Accordingly, to ensure due process and 
provide the appellant full consideration of her appeal, this 
case is REMANDED to the RO via the Appeals Management Center 
in Washington, D.C. for the following action:

The RO should schedule a personal hearing in 
this matter before a hearing officer. 

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



